Citation Nr: 1402837	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  08-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  The Veteran had additional service with the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2009, the Veteran withdrew his previous request for a hearing before the RO.

When this case was previously before the Board in March 2012, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Board's March 2012 remand, it noted that additional, pertinent evidence had been added to the Veteran's file since the claims for service connection for bilateral hearing loss disability and tinnitus were last adjudicated in an April 2008 statement of the case.  The evidence consisted of VA outpatient treatment records that addressed both of his disabilities at issue.  The Board instructed that a supplemental statement of the case (SSOC) be issued.

In response to the Board's remand, the AMC issued an October 2012 SSOC.  A review of this SSOC clearly shows that the AMC did not consider the new evidence when adjudicating the Veteran's claims.  That is, the VA outpatient treatment records were not listed as evidence and were not discussed in the reasons and bases section of the SSOC.  This new evidence must be considered by the RO or AMC and a new SSOC, showing review of this evidence, must be issued prior to adjudication by the Board.  See 38 C.F.R. § 19.31(b) (1).

Moreover, the Board notes that the Veteran was afforded a VA audiological examination in October 2007 in which the VA examiner opined that hearing loss and tinnitus was less likely as not caused by or a result of noise exposure in service.  The examiner furthered that because hearing was normal at physicals two years in a row in March 1969 and at the Veteran's separation examination in March 1970, it was less likely as not hearing loss and tinnitus was related to active military duty.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for a hearing loss disability where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

Therefore, clarification is required to provide an adequate discussion and rationale for the examiner's medical opinion and to ensure the correct bases were used in providing such opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a qualified examiner, other than the October 2007 examiner, skilled in the diagnosis and treatment of hearing disorders, for the purpose of reviewing the file and providing an adequate opinion as to whether the Veteran's hearing loss disability and tinnitus are at least as likely as not (50 percent probability or greater) caused or aggravated by his military service.  If the examiner believes that such an opinion cannot be made without an additional examination of the Veteran, then such an examination should be scheduled.

A full and complete rationale should be given for all opinions and conclusions expressed and should not be based solely upon the absence of documentation of treatment during service.  If there are any additional bases for the examiner's opinion, such bases should be explicitly discussed.  The examiner should specifically discuss the Veteran's assertions, service treatment records, and pertinent post-service treatment in this rationale.  The examiner must address the allegations in the lay evidence of record in light of the fact that lay testimony can be sufficient to establish a nexus.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO should furnish to the appellant and his representative an SSOC and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

